PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHEUNG et al.
Application No. 15/319,195
Filed: 15 Dec 2016
For: NETWORKING COOPERATION METHOD AND MACHINE USING SUCH METHOD
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to revive under 37 CFR 1.137(a), filed November 12, 2021.

The application became abandoned June 18, 2019 for failure to timely submit a proper reply to the non-final Office action mailed March 15, 2019. The non-final Office action set a three month shortened statutory period of time for reply. Notice of Abandonment was mailed September 18, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive has been carefully considered and found in compliance with the requirements set forth above. The required reply to the non-final Office action and petition fee were filed July 26, 2021. The instant petition is accompanied by the required statement, including detailed explanation, of unintentional delay.
Accordingly, the petition is GRANTED.
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions